1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   J.T., by and through his guardian ad litem,     )   Case No.: 1:16-cv-01492 - DAD -JLT
     JANICE WOLFE,                                   )
12                                                   )   ORDER DROPPING DEFENDANT’S MOTION
                    Plaintiff,                       )   TO COMPEL FROM THE COURT’S CALENDAR
13                                                   )
            v.                                       )   (Doc. 72)
14                                                   )
     TEHACHAPI UNIFIED SCHOOL                        )
15   DISTRICT,                                       )
                                                     )
16                  Defendant.                       )
                                                     )
17
18          On November 27, 2018, Defendant filed a notice of motion to compel a mental examination of

19   Plaintiff. (Doc. 72) Defendant indicated its intent to file a “Joint Statement Regarding Discovery

20   Disagreement (to include the Parties’ legal and factual arguments concerning this discovery dispute),

21   which will be filed by the Parties with the Court in advance of the above-noticed hearing).” (Id. at 1)

22          To the extent this is a discovery dispute between the parties, the filing of the motion has not

23   been approved by the Court. As indicated in the Scheduling Order, “no written discovery motions

24   shall be filed without the prior approval of the assigned Magistrate Judge.” (Doc. 62 at 4) Parties

25   with a discovery dispute are required to “seek a telephonic hearing with all involved parties and the

26   Magistrate Judge” (id.), and Defendant has not attempted to schedule a conference call with the Court.
27   Further, to the extent the motion is brought pursuant to Rule 35 of the Federal Rules of Civil

28   Procedure for an order to compel Plaintiff’s mental examination, Defendant has not filed a properly

                                                         1
1    noticed motion with an accompanying memorandum of points and authorities.

2          Based upon the above procedural defects, the Court ORDERS: The motion to compel (Doc. 72)

3    is DROPPED from the Court’s calendar.

4
5    IT IS SO ORDERED.

6       Dated:    November 28, 2018                       /s/ Jennifer L. Thurston
7                                                  UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
